Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 6/30/2022.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 32-33 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of what is meant by the term about. For example, would 0.70 be considered about 0.71 while 0.699 not?	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 28-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (in IDS and hereinafter “Aqua-juraperle”).
Regarding claim 1, Aqua-juraperle teaches a material comprising granular material of 99.1 % of calcium carbonate with a calcium oxide content of less than 1% (none shown on chemical analysis) and the particle size is from 0.5-1.2 mm.
It is noted that Aqua-juraperle fails to teach that the calcium oxide content and the particle size is measured according to specific standards.  However, as the claims are material/composition claims, one skilled in the art would expect the calcium oxide content and the particle size to give the same results regardless of standards or type of testing, or it would have been obvious to expect the Aqua-juraperle particles/granules to meet the claimed standards based upon the Aqua-juraperle data provided in its material data sheet in order to provide a consistent and effective product according to desired specifications. 
It is also noted that how the material is intended to be used (deacidification, filtration, or hardening of liquids) is not given patentable weight. 
It is noted that Aqua-juraperle teaches that the granules are provided in a specific size of 0.5-1.2 mm but fails to provide the oversized/undersized ratio. It is Examiner’s position that one skilled in the art would have found that the product for the size of 0.5-1.2 mm would have nearly all (greater than 90%) of the granules in the given size, or it would have been obvious to classify/sieve the product accordingly in order to provide the desired/advertised size with over 90% of the product being in the advertised size. This is consistent with other products advertising a similar size with over 93% being within the advertised size (Juraperle 0,5-1,2 Technisches Datenblatt, GMBH 2006 (hereinafter Juraperle).
Regarding claims 2-3 and 28-29, Aqua-juraperle teaches that the carbonate material is calcium carbonate material that is 99.1% by weight of the total alkaline earth metal carbonate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (hereinafter “Aqua-juraperle”) as applied to claim 1 above, and further in view of Juraperle 0,5-1,2 Technisches Datenblatt, GMBH 2006 (hereinafter Juraperle) and Gantenbein et al. (US 2015/0044127).
Regarding claims 4 and 30-31, Aqua-juraperle fails to teach the calcium carbonate material also includes magnesium carbonate in a certain percentage. Gantenbein teaches that calcium carbonate sources can also include natural occurring components such as magnesium carbonate ([0053]).  Juraperle teaches that a natural occurring calcium carbonate material also includes magnesium carbonate at 0.9%. As Aqua-juraperle teaches that calcium carbonate is sourced from ordinary limestone. Gantenbein teaches that depending on the exact source of calcium carbonate, natural occurring magnesium carbonate would also be present and Juraperle teaches that naturally occurring magnesium carbonate would be in a range around 0.9%. Therefore, one skilled in the art would have found it obvious to make the Aqua-juraperle granules from other known limestone sources that would include magnesium carbonate as a naturally occurring components in the claimed ratio as it such calcium carbonate/magnesium carbonate materials are known naturally formed sources of calcium carbonate. 

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (hereinafter “Aqua-juraperle”) as applied to claim 1 above, and further in view of Davis et al. (US 2012/0145640).
Regarding claim 6, the calcium carbonate granules would inherently have a BET surface area but Aqua-juraperle  fails to teach what the BET surface area for its product is.  Davis teaches that greater surface area (BET surface area) the greater ability for the to interact with the contaminants and that calcium carbonate material can be optimized to have BET surface area as high as 20 m2/g ([0045]).  Thus, it would have been obvious to modify the calcium carbonate material parameters to have a higher BET surface area in the range claimed in order to allow for greater interaction sites. 

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (hereinafter “Aqua-juraperle”)in view of Davis et al. (US 2012/0145640) as applied to claim 6 above, and further in view of CalCarb R1 Mechanical Data Sheet, Mississippi Lime 2006 (hereinafter CalCarb).
Regarding claim 7, Aqua-juraperle teaches that the bulk density of the material is approximately 1500 kg/m3 (1.5 g/cm3) and does not teach the bulk density in the range of 1.1-1.3 g/cm3. CalCarb teaches a similar calcium carbonate product with the bulk density ranging from 56 lbs/ft3 (0.9 gm/cm3) in loose form to 104 lbs/ft3 (1.67 gm/cm3) depending on how it is packed.  Thus, one skilled in the art would recognize that depending on how well the material is packed, the bulk density for said material would be within the range claimed. As such, one skilled in the art would expect a bulk density in the range claimed if the Aqua-juraperle  composition is more loosely packed than provided by Aqua-juraperle. Such a position is consistent with Kiesendahl (DE 19503913 in IDS) (bulk density/weight of similar calcium carbonate material is from 1.1-1.3 g/cm3 (page 3).
Regarding claim 8, Aqua-juraperle does not teach the specific shape of the particles but is Examiner’s position that one skilled in the art would assume said particles are largely spherical in shape as largely spherical shapes is the commonly known (see Kiesendahl teaches that the granules are spherical (page 2), or it would have been obvious to provide said particles/granules in largely spherical form as it is a known shape for providing calcium carbonate based material in particle form. 

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (in IDS and hereinafter “Aqua-juraperle”).
Regarding claim 32, Aqua-juraperle teaches the particle size being 0.5-1.2 mm and not 0.71-1.25 mm as claimed. However, as the claimed range significantly overlaps the claimed range, it would have been obvious to adjust/modify the particles size range to a different range within the already taught range of Aqua-juraperle and classify the product to ensure the product provided is within the range claimed as it is merely choosing a range within the already taught range of Aqua-juraperle (In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aqua-juraperle TWA Technical Datasheet, Aqua Techniek B.V., April 2014 (in IDS and hereinafter “Aqua-juraperle”) as applied to claim 1 above, and further in view of Akdolit Technical Datasheet, April 2014 in IDS and Limestone dimension stone quarry waste properties for concrete in Western Turkey, Elci et al. Saudi Society for Geosciences 2015.
Regarding claim 33, Aqua-juraperle teaches a high purity calcium carbonate granule material that also comprises other components (SiO2 Al-2O3 Fe2O3) but fails to teach that the material has a specific range of calcium oxide. Akdolit teaches a similar high purity calcium carbonate product having similar components (SiO2 Al-2O3 Fe2O3) but also teaches that the calcium carbonate product would also include CaO in the range claimed (less than 1%). Elci teaches that sources of limestone/calcium carbonate would typically include calcium oxide of various ranges as well (Table 2). Therefore, one skilled in the art would have found it obvious to make the Aqua-juraperle granules from other known limestone sources (Akdolit source) that would include calcium oxide as a naturally occurring components in the claimed ratio as it such calcium carbonate/calcium oxide materials are known naturally formed sources of calcium carbonate. 

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. Applicant argues that the oversized/undersized ratio is not an inherent feature or would have been obvious. Examiner respectfully disagrees. Aqua-juraperle teaches that its product is advertised as high purity calcium carbonate granules of a certain size, 0.5-1.2 mm. As such, one skilled in the art would expect the product to be within the specifications advertised. However, as stated in the rejection, it could be argued that while such a product size would be expected, it is not inherent that over 90% of the product is within the advertised size. Therefore, one skilled in the art would have found it obvious to ensure that the product provides over 90% of the product in the desired size in order to provide a more consistent product as it is merely providing a product in the size advertised. Further, it was noted that other similar calcium carbonate products provide a consistent sizing as claimed. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Aqua-juraperle or Juraperle is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the claims are directed to a composition of calcium carbonate granules and their respective sizing, something that is both in Applicant’s filed of endeavor as the claims are composition claims and is reasonably pertinent as Applicant is merely claiming a calcium carbonate product of a certain purity and a certain size.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER KEYWORTH/Primary Examiner, Art Unit 1777